              Case 2:19-cv-01260-TSZ Document 19 Filed 08/21/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          SHOUKAT H. ALI,
 8                                   Plaintiff,
 9                v.                                          C19-1260 TSZ

10        MICHAEL RICHARD POMPEO, et                          MINUTE ORDER
          al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Pursuant to the parties’ Sixth Stipulation and Order for Extension of Joint
   Status Report, docket no. 18, the Court EXTENDS the parties’ Joint Status Report
15
   deadline to Monday, August 31, 2020.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 21st day of August, 2020.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
